Citation Nr: 1234489	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total rating for compensation purposed based on individual unemployability (TDIU) due to service connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986 and from October 2003 to April 2005.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Winston Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, assigning a 30 percent evaluation, effective July 27, 2007.

In a January 2010 supplemental statement of the case, the RO increased the Veteran's disability rating to 50 percent, as of July 27, 2007.  As this rating does not represent the highest possible benefit, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to TDIU had been raised by the record in connection with the Veteran's claim for a higher initial rating for PTSD.  As such, this issue is currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran).

In August 2010, the appellant submitted additional evidence with a waiver of RO initial consideration.


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms, including suicidal ideation, near continuous anxiety and depression, impaired impulse control, including threat of violence and physical altercations with family members, and difficulty in adapting to stressful circumstances cause deficiencies in work, family relations, thinking and mood.

2.  The evidence of record does not show that the Veteran is unable to secure or follow substantially gainful employment as a result of his service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.400, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to this issue.

As noted in the introduction, the Veteran's TDIU claim was established under Rice when he raised the issue of his employability.  As this issue was not claimed originally, it was not separately addressed in the notice letters sent prior to the December 2011 rating decision.  However, fully compliant notice was later issued in a December 2009 communication, and the claim was thereafter readjudicated, most recently in an April 2010 supplemental statement of the case.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (despite an incorrect formal finding of unavailability), 
and also contains the post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

The Veteran has been provided with two VA examinations in order to assess his service-connected PTSD, in November 2007 and in December 2009.  These examinations are deemed adequate.  The examiner reviewed the objective evidence of record and documented the Veteran's reported symptoms.  Moreover, the VA examiner also performed a thorough clinical evaluation.  While the most recent examination was provided over two years ago, the Veteran has not alleged that his symptoms have worsened since that time, and therefore a new examination is not warranted.  The mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial rating - PTSD

PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The Board finds that, based on the evidence of record, the Veteran meets the criteria for a 70 percent disability rating for PTSD, as he has been shown to have deficiencies in most areas, such as work, family relations, judgment, thinking, or mood 

As an initial matter, the Veteran has been diagnosed with depression and alcohol abuse.  However, the evidence reflects that the symptoms associated with these disorders cannot be adequately separated from his PTSD symptoms and will, therefore, be considered as part of his service-connected PTSD.  A November 2007 VA examiner found that the depression was secondary to and related to PTSD, and that these diagnoses were mutually aggravating.  He indicated that it was difficult to speculate independent contribution of each disorder.  The December 2009 examiner found that it was not possible to separate out the independent contributions of his PTSD and alcohol abuse on his interpersonal functioning.  The Veteran has reported that he uses alcohol to manage his PTSD symptoms.  As such, the symptoms associated with his psychiatric disabilities other than PTSD will be considered service-connected.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Throughout the appeals period, the Veteran has a history of problematic relationships with his immediate family, and very little contact with anyone else.  While he remained employed for the majority of the appeals period, he had difficulties remaining in one position, due to his psychiatric symptoms. 

At his November 2007 examination, the Veteran indicated that he and his wife fought regularly about money and a lack of activities.  Other family members avoided him due to arguments, and he indicated that he did not have any close friends.  The examiner noted that the Veteran was withdrawn and quick to argue.  He had feelings of detachment from others and a restricted range of affect.  He was unable to have loving feelings, and was prone to irritability and outbursts of anger.  The Veteran had been employed as a truck driver since his return from Iraq, but he indicated that he felt panicky and irritated when dealing with others.  The examiner found that the symptoms caused clinically significant distress or impairment in social and occupational functioning and were chronic.  The examiner assigned a GAF score of 50 and opined that the Veteran's PTSD and depression symptoms resulted in deficiencies in thinking, family relations, work, and mood.

The Veteran's wife submitted a letter in January 2008, attesting to his worsening symptoms.  She indicated that the Veteran was confrontational and refused to help with anything around the house, and that he had several physical confrontations with their son since his return.  The Veteran had enjoyed the fourth of July, but since his return he avoided fireworks and sounds that reminded him of Iraq.  Prior going to Iraq, the Veteran had never missed a day of work unless instructed to stay home by a doctor.  However, since his return he had missed more work that he missed in the 17 years prior to going to Iraq combined.  The Veteran had been employed at four different jobs over the 17 years before being deployed to Iraq, but had five different jobs in the two years since his return.  

VA medical records showing treatment from June to August 2007 reflect the Veteran had previously had suicidal ideation.  However, he indicated he would never commit suicide because he would not want to hurt his children.  

The Veteran was hospitalized for three days in July 2008 under an involuntary commitment after threatening to kill his wife.  The affidavit and petition noted that he had a previous diagnosis of PTSD.  Upon admission, his GAF score was a 40.

At a December 2009 VA examination, the Veteran reported that his legal history included threatening his wife in 2008, and several instances when his wife called the police to the home when he got drunk and threatened others.  He had several physical altercations with his son.  His wife, who was present at the examination, reported that the most recent incident had been approximately three months prior.  

The Veteran indicated that he did not have good relationships with his wife and children, and did not spend any time with any other family members.  He had one friend with whom he spent time approximately every two weeks.  He indicated that he did not have any more friends because he frequently isolated himself at home since returning from Iraq. 

The Veteran did not have any hobbies besides working on his car.  He indicated that he had enjoyed going to family functions and restaurants, cooking out, going out to eat, and grocery shopping, but that he no longer participated in these activities.  He avoided crowds, fireworks, malls and shopping centers, and family gatherings.  He stated that he felt that others were plotting against him when he was in a group of people due to hypervigilance and anxiety.  In addition, he had trouble concentrating and became distracted by intrusive thoughts while trying to do his job.  

Following the examination, the Veteran was diagnosed with PTSD and alcohol abuse, and assigned a GAF of 50, which encompassed both diagnoses.  The examiner noted that his drinking behavior had lead to serious interpersonal consequences.  In addition, his employment problems, including being fired from his last job and absenteeism at his current job, were reportedly due to drinking.  

GAF scores ranging from 40 to 65 have been over the appeals period.  At both of his VA examinations, the Veteran was assigned GAF scores of 50, reflecting serious symptoms, including suicidal ideation, or serious impairment in social, occupational or school functioning , including having no friends or being unable to keep a job.

Thus, overall, the Board finds that the Veteran's psychiatric disabilities cause deficiencies in most areas, most significantly in his interpersonal relationship, due to severe isolation and angry outbursts, and occupational abilities, due to anxiety and diminished concentration.

While the list of symptoms in the rating criteria are not to be used a definitive list for rating the Veteran's psychiatric disability, they serve as a guide to the level of impairment in occupational and social functioning.  It is significant to note, in this case, that the Veteran has demonstrated several of the symptoms listed in the criteria for a 70 percent disability rating.  In particular, he has had intermittent suicidal ideation, near continuous anxiety and depression, impaired impulse control, including threats of violence and physical altercations with family members, and difficulty in adapting to stressful circumstances.  While the Veteran has maintained one friend and has been able to remain employed, he is nearly unable to establish and maintain effective relationships.  

As such, the Veteran's psychiatric disability picture more closely approximates the criteria for a 70 percent disability rating, with deficiencies in most areas, including his social and occupational functioning.  38 C.F.R. § 4.130, Diagnostic Code 9411.

While the Veteran has met the criteria for a 70 percent disability rating, the Board finds that he does not meet the criteria for a 100 percent disability rating.  Significantly, he has been able to maintain employment throughout the majority of the appeals period.  Both VA examiners found that the Veteran did not have total social and occupational impairment.  In addition, he had been able to maintain at least one friendship.  Significantly, the evidence shows that, in general, this thought process was normal, he had no delusions, hallucinations or inappropriate behavior.  He was oriented to his surroundings, and had good hygiene.  As such, a 100 percent disability rating is not warranted for the Veteran's service-connected PTSD.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's psychiatric disability are contemplated by the rating criteria set out in Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for PTSD alone.  Therefore, the 70 percent evaluation described above is his total combined rating for service-connected disabilities and, thus, as of July 27, 2007, the Veteran has met the threshold percentage requirements for TIDU as set forth under 38 C.F.R. § 4.16(a). The question then becomes whether he is unable to secure or follow a substantially gainful occupation as the result of his PTSD.  See 38 C.F.R. § 4.16.

The Veteran's TDIU claim form, and his reports at his examinations reflect that he has worked throughout most of the appeals period, and is currently working at a temporary position.  He has contended that he lost two jobs due to his psychiatric symptoms and now has to rely on temporary employment.  He has further asserted that he was unemployed for seven months prior to his current temporary position as a janitor.  However, his employment history reflects employment that, for the most part, has been continuous since his return from Iraq.  The Board notes that the evidence of record shows that the Veteran's employment is not marginal.  

By contrast with gainful employment, marginal employment is generally deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16.

Based on the information provided for his employment since 2005, the Veteran's income has been above the poverty threshold set by the U.S. Census Bureau for each year.  See U.S. Census Bureau, Poverty Thresholds by Size of Family and Number of Children, available at http://www.census.gov/hhes/www/poverty/data/threshld/. 

Indeed, the records show that the Veteran has had difficulty finding and maintaining employment.  However, the 70 percent rating is itself recognition that the impairment makes it difficult to obtain and keep employment; the question at hand is whether the Veteran is capable of performing the physical and mental acts required for employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Therefore the Veteran is not found to be unemployable for the purposes of establishing entitlement to TDIU and an award of TDIU is not warranted here.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER


Entitlement to an initial evaluation of 70 percent, but no more, for a PTSD is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to TDIU is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


